Electronically Filed
                                                       Supreme Court
                                                       SCOT-18-0000086
                                                       03-APR-2018
                                                       08:44 AM



                          SCOT-18-0000086

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


KE KAILANI DEVELOPMENT, LLC, a Hawaii limited liability company,
    and MICHAEL J. FUCHS, Petitioners/Plaintiffs-Appellants,

                                vs.

   KE KAILANI PARTNERS LLC, a Hawaii limited liability company,
  HAWAII RENAISSANCE BUILDERS LLC, a Delaware limited liability
 company, BAYS LUNG ROSE & HOLMA, a Hawaii law partnership, and
      GEORGE VAN BUREN, solely in his capacity as Foreclosure
          Commissioner, Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-13-0004290; CIV. NO. 11-1-1577-07)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,
and Circuit Judge Trader, in place of Recktenwald, C.J., recused)

          The application for writ of certiorari, filed on

February 12, 2018, is hereby rejected.

          DATED:   Honolulu, Hawai#i, April 3, 2018.

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson

                                  /s/ Rom A. Trader